Citation Nr: 0603134	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
right knee injury, ligament tear, currently evaluated at 10 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1970 
to July 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In August 1972, the veteran's residuals of right knee injury, 
ligament tear disability was service-connected and evaluated 
at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In November 1990, the veteran filed a claim for 
entitlement to an increased rating for his service-connected 
right knee disability.  In January 1991, the RO continued the 
10 percent rating for the right knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In January 2001, the veteran filed a claim for entitlement to 
an increased rating for his right knee disability.  The RO 
afforded the veteran a VA joints examination in March 2002.  
The examiner stated that there were no records available for 
review.  That examination indicated that the veteran had 
limited range of motion and pain upon movement, but no knee 
instability or subluxation.  A subsequent VA radiology report 
diagnosed degenerative joint disease in the right knee.  As 
the veteran's medical records were not available for review 
by the VA examiner in March 2002, all available evidence was 
not considered and pertinent facts were neither identified 
nor evaluated and weighed.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
requirement for evaluation of the complete medical history of 
the veteran's condition operated to protect veterans against 
an adverse decision based on a single, incomplete, or 
inaccurate report and to enable VA to make a more precise 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In West v. Brown, 7 Vet. App. 70 (1994), the Court clearly 
indicated that the necessity of evaluation of the complete 
medical history applied not only to adjudicators, but also to 
examining physicians and that a medical examination that did 
not reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  The Board therefore concludes that an 
additional VA examination is needed to provide an accurate 
picture of the claimed disability at issue on appeal.  
38 C.F.R. §§ 3.326, 3.327 (2005).

In May 2002, the RO continued the veteran's 10 percent rating 
for "degenerative joint disease, right knee, status post 
torn ligament," under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, noting that the disability was previously evaluated 
under Diagnostic Code 5257.  Thereafter, in December 2002, 
the veteran filed a notice of disagreement in which he noted 
that he was currently evaluated under Diagnostic Code 5010 
for degenerative joint disease of the right knee, status post 
torn ligament, but had previously been evaluated under 
Diagnostic Code 5257 for instability.

In September 2003, the RO filed a statement of the case that 
contained the regulations pertinent to an evaluation under 
Diagnostic Code 5257, but not the regulations pertinent to 
the evaluation of the right knee disability under Diagnostic 
Code 5010.

In a decision rendered that same day, the RO granted service 
connection for degenerative joint disease of the right knee 
with a separate evaluation of 10 percent assigned, under 
Diagnostic Code 5010.  The RO continued the 10 percent rating 
for residuals of a right knee injury, torn ligament, under 
Diagnostic Code 5257.  See 38 C.F.R. § 3.951 (2005).

In April 2005, the veteran sent medical records relating to 
treatment of his right knee to the RO and requested that the 
records be sent to the Board.  The records are potentially 
relevant to the veteran's claim for an increased rating for 
his service-connected right knee disability.  When the RO 
received and forwarded the records to the Board, the appeal 
had already been certified to the Board, and therefore, the 
RO has not considered the evidence in conjunction with the 
current appeal.  See 38 C.F.R. § 19.37 (2005).  There is no 
indication of file that the veteran has waived his right to 
have the RO consider such evidence prior to consideration by 
the Board.  See 38 C.F.R. § 20.1304(c) (2005).

Accordingly, this matter is remanded for the following 
actions:

1.  The RO must schedule the veteran for 
a VA joints examination to determine the 
current severity of his service-connected 
residuals of a right knee injury, 
ligament tear, to include degenerative 
joint disease.  The VA claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies, to include range of motion 
testing of the right knee, expressed in 
degrees, with standard ranges provided 
for comparison purposes, must be 
accomplished, and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must describe all symptomatology due to 
the veteran's service-connected residuals 
of right knee injury, torn ligament and 
degenerative joint disease, to include 
whether there is any instability, 
weakness, fatigability, incoordination, 
or flare-ups.  The examiner must provide 
an opinion on the impact of the 
service-connected disability on the 
veteran's ability to work, as well as any 
resultant limitation of function of the 
right knee.  With respect to any 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the right knee, 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service-connected right knee, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected right 
knee, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right knee.  The 
rationale for each opinion expressed must 
also be provided.  The report prepared 
must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the veteran's 
claim for an increased rating for 
residuals of right knee injury, ligament 
tear and for degenerative joint disease 
of the right knee.  The RO must take into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action, including the 
medical records forwarded to the Board in 
April 2005.  If any benefit sought on 
appeal remains denied, the veteran must 
be provided a Supplemental Statement of 
the Case, to include all relevant 
diagnostic codes and the relevance of 38 
C.F.R. § 3.321(b)(1) (2005).  The veteran 
and his representative must then be given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(5) (2005).
 
 
 
 

